Citation Nr: 0506995	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
stelaeczema and tinea pedis, bilateral feet, currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The Board remanded the issue in 
June 2004 for additional development.  The case now returns 
to the Board for appellate review. 

As noted in the June 2004 Board remand, the veteran claimed 
that she could not work due to her service-connected 
disability in an October 2003 statement.  As such, the issue 
of a total disability rating based on individual 
unemployability (TDIU) under 38 C.F.R. § 4.16 continues to be 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected stelaeczema and tinea pedis, 
bilateral feet, is manifested by inflexible skin with hard 
areas, hyperkeratosis in moccasin distribution with fissures, 
distal subungual hyperkeratosis of the nails, cracked and 
thickened skin on the left heel, 50 percent to 60 percent 
involvement of the right foot, and no evidence of constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
stelaeczema and tinea pedis, bilateral feet, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7813-7806 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from December 1989 to June 
1994 in the United States Air Force.

An August 1994 rating decision granted service connection for 
stelaeczema and tinea pedis of both feet and assigned an 
initial 10 percent disability rating, effective June 16, 
1994.  A November 1997 Board decision and January 1998 rating 
decision granted an increased rating, to 30 percent, for the 
veteran's service-connected bilateral foot disability, 
effective June 16, 1994.  In March 2003, the veteran applied 
for a rating in excess of 30 percent for her stelaeczema and 
tinea pedis, bilateral feet.  The June 2003 rating decision 
on appeal denied entitlement to such benefit. 

VA treatment records reveal that the veteran was seen in 
February 2003 with complaints of cracking of the soles of her 
feet and she indicated that her feet were sore, but not 
itchy.  It was noted that the most recent treatment was 
Elidel.  Prior to such treatment, the veteran indicated that 
she had multiple pills, creams, and liquids, but could not 
recall the names of the medications.  Upon examination, the 
veteran's bilateral plantar surfaces were diffusely scaly, 
heels were fissured diffusely thickened, and bilateral 
potassium hydroxide tests were mildly positive for septate 
hyphae and arthrospores.  Toenails were noted to have mild 
distal subungual hyperkeratosis.  It was observed that the 
veteran was obese.  The impression was dermatophytosis and 
callosities at the heels due to weight bearing.  The veteran 
was prescribed clotrimazole cream and it was noted that, 
given the thickness of her heels, the contribution of 
antifungal therapy may take two to three months.  After that, 
the remaining thickness may be due to weight bearing.  

A May 2003 VA examination reflects that upon a review of the 
record, the veteran had a foot condition during her military 
service with two different diagnoses of dyshidrotic eczema of 
the feet and tinea pedis.  The veteran complained of feet 
cracking open and bleeding.  It was noted that she used 
clotrimazole cream two to three times a day.  Such had been 
ongoing since 1991.  It was noted that the clotrimazole cream 
was mainly helping as an emoillent.  There was no family 
history of skin problems.  The veteran also complained of 
pain interfering with exercising and possible activities of 
daily living.  It was noted that she was on the medications 
naprosyn, iron, and clotrimazole.  

Objectively, it was observed that the veteran was heavy and 
able to walk from the waiting room to the examination room 
without difficulty.  Her hands were clear with normal nails.  
Her feet, bilaterally, had hyperkeratosis in moccasin 
distribution, greater on the right than on the left.  The one 
left nail and two to three right nails were dysmorphic, but 
it looked like classic distal subungual onychomycosis.  There 
were fissures on both heals and right lateral, superficial.  
The skin was inflexible with hard areas.  It was noted that 
the veteran wore open shoes.  Potassium hydroxide test was 
slightly positive.

The examiner diagnosed hyperkeratosis of both feet with 
superficial fissures, closed.  It was noted that there were 
no systemic manifestations and no recent systemic treatment.  
Etiology could be tinea pedis, dyshidrotic eczema, and 
exacerbated by weight-callous formation.  The examiner opined 
that it was not especially repugnant and there were no 
ulcerations.  Such involved the soles of the feet 
bilaterally.  It was recorded that the veteran has been on 
topical antifungals and would consider oral lamisil as 
therapy.  If no response, the examiner recommended treatment 
with aggressive descaling and topical steroids, although 
inflammation was not overwhelmingly seen.  It was recorded 
that the veteran would do a three-month trial of lamisil and 
nizoral cream.  

A June 2004 VA examination report again included the 
veteran's background regarding her bilateral foot disability.  
The objective examination of the veteran's feet revealed 
bilaterally hyperkeratosis in moccasin distribution on the 
right foot.  The left plantar foot was largely normal with 
cracked, thickened heel skin.  One left nail and four right 
nails had some distal subungual hyperkeratosis.  The skin was 
inflexible and had hard areas.  It was noted that she wore 
open shoes.  Potassium hydroxide test was negative.  The 
examiner diagnosed hyperkeratosis with fissures.  It was 
noted that such had 50 percent to 60 percent involvement of 
the right foot.  Etiology of such was dyshidrotic eczema with 
periodic superinfection of tinea pedis.  The veteran's 
medications included Carmol 20% cream twice a day and Lac-
Hydrin 12% lotion twice a day.  

VA treatment records reveal that the veteran was seen in July 
2004 with a history of hyperkeratosis on the feet with 
fissuring, secondary to dyshidrotic eczema and secondary 
tinea pedis previously.  It was noted that the veteran was 
using sea salt scrub and Carmol 20% cream for her arms, back, 
and feet three to four times daily.  It was noted that such 
helped the veteran's dry skin on her arms and back, but her 
feet had not changed much.  According to the veteran, Lac-
Hydrin lotion did not work.  Upon physical examination of the 
veteran's feet, it was noted that her left heel had 
hyperkeratotic plaque with few fissures.  There was no 
erythema.  The veteran's right heel had hyperkeratotic 
plaque, few fissures, and scaling on the sole.  The 
assessment was hyperkeratosis, bilateral soles, tinea pedis, 
and xerosis.  The veteran was advised to try Urea 40% cream, 
ketoconazole cream, and emollients.  Prescriptions contained 
in the veteran's VA treatment records reflect that she was 
prescribed ketoconazole 2% cream, classified as an 
antifungal, topical medication; ammonium lactate 12% lotion, 
classified as an emollient; and urea 20% cream and urea 40% 
cream, for which classifications were not provided.  

A July 2004 statement by the veteran's son indicates that the 
veteran has difficulty playing with her children and 
participating in their everyday activities.  He states that 
the veteran's feet are very painful, crack, and bleed.

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in April 
2003 informed her that to establish entitlement to an 
increased rating, the evidence must demonstrate that her 
service-connected disability has gotten worse.  Letters sent 
in May 2003, prior to the initial adjudication of the 
veteran's increased rating claim, and June 2004, after the 
June 2004 Board remand, further advised the veteran that she 
may submit evidence showing that her service-connected 
bilateral foot disability has increased in severity.  Such 
evidence may include a statement from her doctor, containing 
the physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of examinations and 
tests.  The veteran was informed that she may also submit 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
her disability has become worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2003 letter advised the 
veteran that VA would request all relevant records held by 
Federal agencies, to include service medical records, other 
military records, and medical records at VA hospitals.  The 
veteran was also informed that VA would make reasonable 
efforts to help her obtain private records or other evidence 
necessary to support her claim.  The May 2003 letter further 
advised her that VA would make reasonable efforts to help her 
obtain medical records, employment records, or records from 
other Federal agencies.  The June 2004 letter informed the 
veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current and former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2003 letter notified the veteran that she 
was responsible for providing enough information about any 
records she wished VA to help her obtain so that VA can 
request them from the proper facility.  She was also advised 
that it was still her responsibility to ensure that such 
records are received by VA.  The May 2003 letter requested 
that the veteran provide the dates and places of any VA 
treatment she recently received.  If she wanted VA to obtain 
private records on her behalf, she should complete and return 
an Authorization and Consent to Release Information to VA 
form for each facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter requested that the 
veteran inform the RO of any evidence or information that she 
thinks will support her claim and if she had any evidence in 
her possession that pertains to her claim, she should submit 
it to the RO. 

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating her increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Board notes that the regulations governing skin 
disorders, to include Diagnostic Codes 7806 and 7813, 
pertinent to the rating of eczema and dermatophytosis, 
respectively, were amended effective August 30, 2002.  In 
increased rating cases, where the rating criteria is amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the veteran 
filed her claim for an increased rating for her service-
connected bilateral foot disability in March 2003, after the 
August 2002 regulation changes, the Board must only consider 
the new regulations.   

Under Diagnostic Code 7813, dermatophytosis (ringworm: of the 
body, tinea corporis; of the head, tinea capitis; of the 
feet, tinea pedis; of the beard area, tinea barbae; of the 
nails, tinea unguium; of the inguinal area (jock itch), tinea 
cruris) is rated as disfigurement of the head face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2004).  

Under Diagnostic Code 7806, dermatitis or eczema covering 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period warrants a 30 percent 
evaluation.  Dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent evaluation.  Dermatitis or eczema can, alternatively, 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801 
through 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected bilateral foot disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected stelaeczema and tinea pedis, 
bilateral feet, is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
7813-7806.  (38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned).  The veteran 
contends that her bilateral foot disability is manifested by 
scaling, numbness, cracking, and bleeding.  She also claims 
to treat such condition with topical steroids, 
corticosteroids, and pills.  The veteran also alleges that 
her bilateral foot disability prohibits her from performing 
every day activities with her family and she states that she 
is unable to hold a full time job.  As such, the veteran 
contends that such disability has increased in severity so as 
to warrant an evaluation in excess of 30 percent. 

Diagnostic Code 7813 provides that dermatophytosis, to 
include tinea pedis, is rated based on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2004).  
As such, the veteran's service-connected bilateral foot 
disability, most recently diagnosed as hyperkeratosis, is 
rated under Diagnostic Code 7806, pertinent to eczema.  

For the following reasons, the Board finds that the veteran 
is not entitled to an increased rating for stelaeczema and 
tinea pedis, bilateral feet.  The medical evidence of record 
reveals that the veteran's service-connected disability is 
manifested by inflexible skin with hard areas, hyperkeratosis 
in moccasin distribution with fissures, and distal subungual 
hyperkeratosis of the nails.  It was also observed that the 
veteran's left heel had cracked, thickened skin.  The June 
2004 examiner noted that the veteran's skin disability had 50 
percent to 60 percent involvement of the right foot.  

Regarding the veteran's medications, the Board notes that at 
her May 2003 VA examination, the veteran reported using 
naprosyn, iron, and clotrimazole.  However, at such time, the 
examiner noted that there was no recent systemic treatment.  
Additionally, it was recorded that the veteran had been on 
topical antifungals.  The examiner indicated that topical 
steroids were a possible treatment, but, as of the May 2003 
VA examination, there is no indication that the veteran was 
taking corticosteroids for her bilateral foot disability.  At 
such time, the veteran was prescribed lamisil (reported by 
the veteran as Terbinafine) and nizoral cream.  However, at 
the veteran's June 2004 VA examination, it was noted that her 
medications included Carmol 20% cream and Lac-Hydrin 12% 
lotion.  In a statement dated July 1, 2004, the veteran 
indicated that, at present time, she was not on any oral 
medication or topical cream as all medications had been 
depleted.  A July 21, 2004, VA treatment record indicates 
that the veteran reported that the Lac-Hydrin lotion did not 
work, but she was applying the Carmol 20% cream to various 
parts of her body to treat her dry skin.  The veteran was 
advised to try urea 40% cream, ketoconazole cream, and 
emollients.  Prescriptions contained in the veteran's VA 
treatment records reflect that she was prescribed 
ketoconazole 2% cream, classified as an antifungal, topical 
medication; ammonium lactate 12% lotion, classified as an 
emollient; and urea 20% cream and urea 40% cream, for which 
classifications were not provided.  

Carmol 20% cream is 20% urea cream and is extra strength for 
rough, dry skin.  See Physician's Desk Reference, 42nd 
Edition, page 2099 (1988).  The Board notes that Carmol HC 
contains the corticosteroid hydrocortisone acetate as its 
active component.  Id. at 2100.  However, there is no 
evidence of record indicating that the veteran has been 
prescribed Carmol HC.  Ketoconazole cream, also known as 
nizoral 2% cream, contains a synthetic antifungal agent, 
ketoconazole 2%.  Id. at 1075.  Additionally, urea creams, 
composed of urea 10% or urea 20%, are a topical treatment for 
rough, dry, cracked, calloused skin.  Id. at 1604.  Urea 
cream, composed of urea 40%, is indicated for the treatment 
of nail destruction and dissolution.  Id.  An emollient is an 
agent that softens the skin or sooths irritation in the skin 
or mucous membrane.  See Stedman's Medical Dictionary, 27th 
Edition, page 583 (2000).  As such, none of the medications 
that the veteran was most recently prescribed to treat her 
bilateral foot disability are corticosteroids or other 
immunosuppressive drugs.  Moreover, none involve systemic 
therapy.  

The Board notes that the veteran has argued that her 
medications are corticosteroids and, as such, should be 
considered systemic therapy; however, she is not a medical 
professional.  The veteran, as a layperson, is not qualified 
to render an opinion concerning medical questions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the veteran's skin disability encompasses 50 to 60 percent 
of her right foot, the Board finds that such does not cover 
more than 40 percent of the veteran's body.  Also, since the 
foot is not considered an 'exposed area' (generally 
considered to be the head, face, or neck), there is no 
evidence that the veteran's skin disability affects more than 
40 percent of the exposed areas.  Additionally, there is no 
evidence that the veteran's bilateral foot disability 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Therefore, the veteran is not entitled 
to a rating in excess of 30 percent for her service-connected 
stelaeczema and tinea pedis, bilateral feet, under Diagnostic 
Code 7806.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  A review of 
the record, to include the veteran's subjective complaints 
and the objective medical evidence, otherwise fails to reveal 
any additional functional impairment associated with her 
stelaeczema and tinea pedis, bilateral feet, to warrant 
consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of stelaeczema and tinea pedis, bilateral feet.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the veteran's bilateral 
foot disability or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria.  Also, in this case, 
the veteran has not indicated that she missed time from work 
due to stelaeczema and tinea pedis, bilateral feet.  The 
Board observes that the veteran has indicated that she is 
unable to work and has referred such TDIU claim to the RO in 
the Introduction.  Therefore, the current medical evidence of 
record shows that any objective manifestations of the 
veteran's disability are exactly those contemplated by the 
schedular criteria and considered in the currently assigned 
evaluation.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An increased rating for service-connected stelaeczema and 
tinea pedis, bilateral feet, currently evaluated as 30 
percent disabling, is denied.


	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


